Citation Nr: 1224514	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  10-13 147	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to right shoulder disability.

2.  Entitlement to left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from March 1956 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied the Veteran's claims.

On July 24, 2010, the Veteran was scheduled to appear at the Indianapolis RO to have a personal hearing with a decision review officer.  The Veteran failed to appear for said hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A chronic right shoulder disability did not manifest in service and is not attributable to the Veteran's military service.

2.  A chronic left shoulder disability did not manifest in service and is not attributable to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right shoulder disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  The Veteran does not have a left shoulder disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011)..


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 200 & West Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification and development action needed to arrive at a decision as to the claims on appeal has been accomplished.  Through an April 2009 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claims.

The Board also finds that the April 2009 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disabilities.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The evidence in the claims file includes VA treatment records, statements of the Veteran, a third party lay statement, and service treatment records (STRs).  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

In addition, the Veteran was afforded a VA examination in June 2009 as to his right and left shoulder claims, the report of which is of record.  The examination report contains sufficient evidence by which to decide the claims.  The report addresses the nature and etiology of claimed right and left shoulder disabilities.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In short, the Board has considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of these claims has been consistent with said provisions.

II.  Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Here, the Veteran contends he is entitled to service connection for right and left shoulder disabilities, which he asserts are due to his military service.  Specifically, the Veteran has stated that that he experienced bilateral shoulder pain as a result of his military duties of refueling airplanes which required lifting heavy equipment over his head for extended periods of time.  See the Veteran's statement dated in March 2010, the VA examination report dated in June 2009, and the Informal Hearing Presentation (IHP) dated in October 2011.  For the reasons set forth below, the Board concludes that service connection is not warranted.

The Board initially notes that the Veteran's STRs include entries dated in April 1957 that document his complaints of a sore left shoulder, for which he received infrared treatment and a cortisone injection.  Although none of these records shows complaints related to the right shoulder, or document any specific injury to the right or left shoulder, the Veteran is competent to describe what he experienced in service-such as, shoulder pain.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398,403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Post-service treatment records document complaints of bilateral shoulder pain in February 2009, which the Veteran reported was sustained in 1957 during his active military service.  The Veteran described his shoulder pain as occurring "for many years."  Id.  The Board notes that the Veteran sustained a right clavicle fracture in July 2006.  See the VA treatment records dated July 2006.  Notably, however, no pre-existing shoulder abnormalities were documented at that time.

The Veteran was afforded a VA examination in June 2009 at which time the examiner noted the Veteran's report of in-service injury to the shoulders.  The examiner further documented the Veteran's description of pain in the right shoulder following his military discharge, which was treated with cortisone injections.  After interview and examination of the Veteran, the examiner concluded that "[t]here is no evidence of a bilateral shoulder condition being present at the time of this examination as both examinations are essentially within normal limits."  He further indicated that "[e]xamination of the upper extremities revealed the presence of bilateral avulsion of the biceps tendon bilaterally.  The latter the Veteran attributes to injuries incurred in the care of harness racing horses."  As to the issue of medical nexus, the examiner concluded that "[i]n my medical opinion that it is less likely than not (less than a 50% probability) that the Veteran's current shoulder complaints are related to the left shoulder tendonitis due to repetitive-type work in service."  He further opined, "[t]he history is that of resolution of the original condition with cortisone therapy.  There is no data either in the records or from the Veteran's history that corresponds to injury or complaints to the right shoulder."

The June 2009 VA medical opinion appears to have been based upon a review of the record and analysis of the Veteran's entire history, including the Veteran's in-service experience as recounted by the Veteran himself.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Moreover, the June 2009 VA opinion appears to be consistent with the Veteran's medical history.  Neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the June 2009 VA examiner.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claims.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the June 2009 VA examiner's opinion stands unchallenged as competent medical evidence on this crucial issue of medical nexus.

The Board has carefully considered the Veteran's assertions that he has had right and left shoulder disabilities, including the diagnosed bilateral avulsions of the biceps tendons of the upper extremities, since his active service.  See the Veteran's statement dated March 2010.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that the reported history of continued symptoms since active service is inconsistent with the clinical evidence of record; in particular, the VA treatment records which did not indicate any pre-existing shoulder abnormalities at the time of the Veteran's July 2006 right clavicle fracture.  The VA examiner's opinion, which was based in part on the Veteran's history, is more persuasive as to whether the claimed disabilities are attributable to his military service than the Veteran's recent contentions as to the chronicity of his claimed shoulder disabilities.

To that end, the Board has also considered the statement of the Veteran's former spouse, Ms. J.W., who indicated that she was aware of the Veteran's shoulder complaints as early as 1967.  Significantly, however, Ms. J.W. has not described first-hand knowledge of the Veteran's shoulder pain since service; rather, she described awareness of the Veteran's shoulder symptomatology dating from 1967, which was ten years after the Veteran's November 1957 military discharge.  As such, the statement of Ms. J.W. is not persuasive evidence of continuity of symptomatology since service.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Moreover, the Board acknowledges the Veteran's contentions that his right and left shoulder disabilities are related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology and diagnosis of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the Veteran's own assertions as to etiology and diagnosis of a disability have no probative value.

Accordingly, the evidence of record does not establish that the Veteran's right and left shoulder disabilities resulted from the injuries sustained during his active military service.  Nor has the present condition been shown to have developed during service or as a result of an established event, injury, or disease during service.  In this regard, the Board finds persuasive the June 2009 VA examiner's opinion that the Veteran's current bilateral shoulder disability is not related to his reported in-service injuries.  Additionally, a review of the post-service medical evidence of record fails to reveal a link between the Veteran's complaints of shoulder symptomatology and his reported in-service injuries.  

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  The Board finds that the preponderance of the evidence is against the claims of service connection for left and right shoulder disabilities.  As the probative evidence of record does not support a conclusion that a shoulder disability is related to the claimed in-service shoulder injuries sustained as reported by the Veteran, an award of service connection may not be made.  The preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for right shoulder disability is denied

Entitlement to service connection for left shoulder disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


